Leach, J.,
concurring. Although the language of R. C. 3905.01, quoted in the majority opinion, is indicative of a legislative intent to provide for “review” under the Administrative Procedure Act, even as to the “granting” of a license by the Superintendent of Insurance, I think it is doubtful whether the statutory language actually employed has effectuated such intent.
Under R. C. 3905.01, such a “review” is provided “in accordance with Sections 119.01 to 119.13, inclusive * * *.” The only sections providing for an appeal to a court are R. C. 119.11 and R. C. 119.12. R. C. 119.11 has no possible application, since it provides for appeals from the adoption, amendment or recission of a rule.1
The first paragraph of R. C. 119.12 authorizes appeals to the court only from orders denying admission to an ex-*191animation, denying the issuance or renewal of a license or revoking or suspending a license, and thus has no application.
Only the second paragraph of E. C. 119.12 could he considered as even possibly applicable herein. So far as pertinent, it provides: “Any party adversely affected by any order of an agency issued pursuant to any other adjudication may appeal to the Court of Common Pleas of Franklin County * * *.”
From an examination of the definition of “party,” especially when read in conjunction with the definition of “adjudication,” it would appear doubtful that relators would qualify as “parties” under the Administrative Procedure Act.2
Independently of the applicability or nonapplicability of the Administrative Procedure Act, however, I am of the. opinion that mandamus does not lie to compel the superintendent to revoke the licenses of third persons. This court specifically so held in State, ex rel. Phelps, v. Gearheart (1922), 104 Ohio St. 422, referred to in the majority opinion. The full syllabus in that case reads:
“1. An action in mandamus will not lie where the employment of the writ does not give a full and complete remedy, or in a case where the law affords another remedy specifically securing the enforcement of a right or the correction of the wrongs complained of.
“2. In order to test the validity of a license issued to an insurance company, which, in consequence thereof, is exercising a franchise or privilege claimed to be in contravention of law, quo tvarranto furnishes a specific remedy. *192In such an action the writ wonld issue in a single suit wherein the offending company is a party and where the judgment rendered would bind the real party in interest.”
The fact that one company, holding a license sought to be ordered revoked herein, voluntarily entered this case as an “intervenor-respondent,” should not affect the applicability of the Phelps case herein, and I would sustain the motion of the respondent for judgment on the pleadings on such basis, leaving for future decision the question of the applicability of the Administrative Procedure Act,
O’Neill, C. J., concurs in the foregoing concurring opinion.

 Note that in Fortner v. Thomas (1970), 22 Ohio St. 2d 13, this court held that R. C. 119.11 may not be employed to obtain judicial review of quasi-legislative proceedings of administrative officers and agencies.


 R C. 119.01(D) and 119.01(G) read:
“(D) ‘Adjudication’ means the determination by the highest or ultimate authority of an agency of the rights, duties, privileges, benefits, or legal relationships of a specified person, but does not include the issuance of a license in response to an application with respect to which no question is raised, nor other acts of a ministerial nature.”
“(G) ‘Party’ means the person whose interests are the subject of an adjudication by an agency.”